                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                           ROCK HILL DIVISION

    Robert Louis Garrett, Jr.,                         C/A. No. 0:18-1418-CMC-PJG

                   Plaintiff

           v.
                                                                            Order
    Aull; Beckett, Jr.; T. Esterline; James Parrish,

                   Defendants.


          Plaintiff Robert Louis Garrett, Jr. (“Plaintiff”) brought this pro se action alleging violations

of his constitutional rights while incarcerated in the South Carolina Department of Corrections.

This matter is before the court on Plaintiff’s motion to alter or amend the district court’s order

denying his motion for preliminary injunction (ECF No. 106).1 ECF No. 114. Defendants have

not responded.

          In his motion, Plaintiff objects to one sentence on page three of the order denying his

motion for preliminary injunction, which states “Garrett initially filed one case with many

Defendants, which was reviewed by the Magistrate Judge and determined to be, in actuality, four

different actions complaining of different acts at different institutions.” ECF No. 106 at 3 n.1.

Plaintiff argues two of the four Civil Actions (No. 18-1416 and 18-1417) concern incidents taking

place approximately 1.5 months apart at the same institution, and therefore should be consolidated

as one Civil Action. ECF No. 114.




1
 Although Plaintiff’s motion states “Motion to Alter or Amend Judgement/Order (Document 106
and 106-1,” there was no judgment associated with the Order denying Plaintiff’s motion for
preliminary injunction, and no document 106-1 exists.
       The instant case, No. 18-1418, concerns incidents occurring at Broad River Correctional

Institution, but does not deal with incidents at Perry Correctional Institution. Further, the sentence

in the footnote to which Defendant objects is accurate as written, even if Plaintiff disagrees with

it. Accordingly, no changes will be made to the Order denying Plaintiff’s motion for preliminary

injunction in this case. Plaintiff’s motion to alter or amend (ECF No. 114) is denied.

        IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
May 30, 2019




                                                  2
